COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Senior Judge Cole
Argued at Richmond, Virginia


PHILIP MORRIS USA AND
 LUMBERMENS MUTUAL CASUALTY COMPANY
                                             MEMORANDUM OPINION * BY
v.   Record No. 1783-97-2                  JUDGE JAMES W. BENTON, JR.
                                               FEBRUARY 3, 1998
VICKIE R. LAWSON


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Thomas J. Mitchell (Hunton & Williams, on
            brief), for appellants.

            William R. Keown (Beddow, Marley &
            Associates, on brief), for appellee.



      Philip Morris appeals the decision of the Workers'

Compensation Commission awarding temporary total disability

benefits and medical benefits to Vickie R. Lawson.      Philip Morris

argues that Lawson's injury was not an injury by accident but was

a gradually incurred, repetitive use injury.      We affirm the

commission's award.

                                  I.

      The evidence proved that on July 22, 1996, Vickie Lawson was

assigned to a work shift at a Philip Morris facility that

required her to pin "hogsheads."       The work activity of "pinning

hogsheads" involves sealing large tobacco casks, called

hogsheads, by pulling clips together, inserting pins to secure a

lid, and then pounding the pins with a hammer to hold the casks
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
together.   This was Lawson's first time pinning hogsheads.

     Lawson testified that she felt a sudden, sharp, shooting

pain in her right arm when she "tried to beat a head down into

the hogshead."   She had done "no more than two" hogsheads and

made "no more than two or three" hits on the pins when she felt

the pain.   Lawson reported the injury to her supervisor when he

arrived at her work station about thirty to forty minutes after

it happened.   Lawson finished her shift on July 22 and continued

to work for the rest of the week.   However, she did not hammer

any more hogsheads.
     Robert Hartsell, Lawson's co-worker, testified that he was

working on the same shift with Lawson pinning hogsheads.    About

fifteen to twenty minutes into the shift, after they had pinned

two hogsheads, Lawson told him that she hurt her arm.   When

Lawson made the complaint, she had taken no more than two or

three hits.    Hartsell testified that Lawson did not pin any more

hogsheads after her injury and that he and another co-worker

completed the tasks.   Lawson's production superintendent

testified that he was informed of the incident the day it

happened.

     On July 31, Lawson sought medical attention from Dr. David

Compton, Philip Morris' Director of Occupational Health Services.

Lawson testified that she had never had any problems or medical

treatment to her right arm, elbow, or wrist before this incident.

She also testified that she told Dr. Compton "that I had gotten




                                - 2 -
hurt on the 22nd of July, trying to beat a lid into a hogshead,

and that it was a sudden sharp pain that went through my right

arm."

        Dr. Compton reported the following:
             Employee presents for evaluation of right forearm
             and elbow pain. States that arm began hurting
             after several shifts in her new job on packing
             line #3 at P500. The specific activity that is
             problematic is closing and pinning hogsheads. She
             does not report an incident of injury.


        Dr. Compton testified in his deposition that Lawson told him

that she first noticed the onset of pain on July 22 but did not

tell him she had sharp shooting pain on July 22.    He also

testified as follows:
             [Lawson] came up and told me that her elbow
             had started hurting after working on the
             pinning of the hogs' heads, basically
             describing that, as she was trying to close
             the hogs' heads, she started having elbow
             pain and she couldn't close them any
             longer. . . . She told me [the pain] begun
             gradually over the last several days on the
             shift and that she had had assistance during
             that time because it had finally gotten to a
             point where she could not work any longer,
             and that's what prompted her to seek medical
             attention.


        Dr. Compton diagnosed Lawson with lateral epicondylitis.   He

testified that epicondylitis is "recurrent small tears" in the

tendon that usually develop "over a period of time."    Dr. Compton

also testified, however, that he was aware of one case where

epicondylitis was caused by trauma when a person fell and struck

his elbow.




                                 - 3 -
        Lawson went to the Chippenham Medical Center on August 2,

1996.    The triage nursing notes indicated that Lawson hurt her

arm at work last week, that her pain increased yesterday, with

numbness and tingling from the shoulder to the hand and fingers,

and that Lawson had received a prior diagnosis of epicondylitis.

Dr. Brian Kelleher examined Lawson and recorded her history as

follows:
             Patient complains of having increasing dull
             aching right forearm/elbow pain for
             approximately 1-2 weeks prior to arrival.
             She says that the discomfort has been called
             "epicondylitis" by the physician at Philip
             Morris where she works. It is attributed to
             the heavy labor involved in sealing large
             tobacco casks called "hogsheads."

Dr. Kelleher diagnosed a strain of the right elbow.

        Lawson was next treated by Dr. Samuel Jessee, an orthopedic

surgeon.    He reported that Lawson "complain[ed] of a sharp pain

in the right arm [that] . . . began to bother her on 7/22 when

she was beating a hog's head lid on with a hammer."    Dr. Jessee

diagnosed Lawson with lateral epicondylitis and tendinitis and

treated Lawson with medication, injections, physical therapy and

a soft cast.    He released her to return to work on October 17.

        Based on this evidence, the deputy commissioner denied

Lawson's claim, finding that Lawson presented no medical evidence

to prove that her condition was the result of a specific

incident.    The commission reversed that decision, holding that

Lawson's injury "was related to a single, identifiable incident"

and qualifies as an "injury by accident" and that "the record as



                                 - 4 -
a whole establishes the occurrence of a particular injury and a

sudden mechanical change."




                              - 5 -
                                  II.

     Philip Morris contends that Lawson presented no credible

evidence to prove her condition arose suddenly as a result of a

single identifiable incident.   Philip Morris argues that Dr.

Compton and Dr. Jessee both noted a history of a gradually

occurring injury and diagnosed her as suffering from a repetitive

use injury.

     The principle is fundamental that this Court will uphold

factual findings of the commission if those findings are

supported by credible evidence.     See Code § 65.2-706; James v.

Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487,

488 (1989).   "The actual determination of causation is a factual

finding that will not be disturbed on appeal if there is credible

evidence to support the finding."       Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).      "'Medical

evidence is not necessarily conclusive, but is subject to the

commission's consideration and weighing.'"      Dollar General Store
v. Cridlin, 22 Va. App. 171, 176, 468 S.E.2d 152, 154 (1996)

(citation omitted).
          [E]ven though great weight should be given to
          the evidence of an attending physician, his
          opinion is not binding on the Commission.
          The probative weight to be accorded such
          evidence is for the Commission to decide; and
          if it is in conflict with other medical
          evidence, the Commission is free to adopt
          that view "which is most consistent with
          reason and justice."


C.D.S. Constr. Services v. Petrock, 218 Va. 1064, 1071, 243




                                - 6 -
S.E.2d 236, 240 (1978) (citation omitted).

     The commission clearly considered the medical evidence and

made findings concerning the reports of Dr. Compton and Dr.

Jessee.   Indeed, the commission stated:
           We do not find it fatal to the claim that Dr.
           Compton did not record a sudden incident, as
           medical personnel are generally more
           interested in assessing and treating a
           problem than in recording the precise details
           of its genesis. Dr. Compton did, however,
           note that the pain originated on July 22 and
           that a co-worker had been doing the "actual"
           work since then.

The commission also found that "Dr. Jessee's notes record that

[Lawson's] problem began 'on 7/22 when she was beating a hog's

head lid on with a hammer.'"   These findings are supported by

credible evidence.

     Although Dr. Compton did not record a sudden event, he did

note that Lawson's pain originated on July 22.   He also testified

that although Lawson continued to work her shift, she could no

longer close the hogsheads after the injury.   Lawson told him

that she "had someone working with her, and she said they were

actually doing it and she was putting the pins in, at that time."

     Dr. Jessee's records precisely state that Lawson's problem

began on July 22 and had its origin in her activity of "beating a

hog's head lid on with a hammer."   His August 6, 1996 report

"[b]asically [describes] her job" but it contains no suggestion

that her injury results from repetitive activity.

     Furthermore, the testimony of an employee may also be




                               - 7 -
considered in determining causation.    See Dollar General, 22 Va.

App. at 176, 468 S.E.2d at 154.   Philip Morris, however, argues

that Lawson's testimony that she suffered a sudden injury and

that she did not engage in repetitive work activities is not

credible because it is inconsistent with the histories she

provided the doctors.

     Viewed in the light most favorable to Lawson, see R.G. Moore

Bldg. Corp. v. Mullins, 10 Va. App. 212, 212, 390 S.E.2d 788, 788

(1990), the medical evidence, Lawson's testimony, the testimony

of Lawson's co-worker, and the testimony of the production

superintendent provide credible evidence to support the

commission's finding that Lawson suffered an injury by accident.

Lawson testified that she had no elbow problem prior to July 22.

She also had never before hammered a hogshead pin.    Fifteen to

twenty minutes into her first shift pinning hogsheads, after

pining no more than two hogsheads, Lawson felt a sudden, sharp

pain in her elbow as she hammered a pin.   She immediately stopped

hammering and did not resume hammering.    For the remainder of her

work shift, she simply held the pins while her co-workers did the

actual hammering.   "[T]he commission was free to credit

[Lawson's] testimony at the hearing as a basis for its finding of

causation.   The fact that contrary evidence may appear in the

record 'is of no consequence if there is credible evidence to

support the commission's finding.'"    Dollar General, 22 Va. App.

at 177, 468 S.E.2d at 155 (citation omitted).



                               - 8 -
     Lawson's testimony was corroborated by her co-worker.

Furthermore, Lawson reported her injury to her supervisor and the

superintendent on the day the incident occurred.   The

superintendent agreed that Lawson had never hit a hogshead before

her July 22 shift.   This evidence and Dr. Jessee's history of the

injury support the commission's findings.

     Accordingly, we hold that credible evidence in the record

supports the commission's award of benefits, and we affirm the

award.

                                                   Affirmed.




                               - 9 -